Citation Nr: 0400367	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for testicular cancer, to 
include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to January 
1978, and from April 1988 to November 1990.  This matter 
arises from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).  The veteran filed a timely appeal as to the issue of 
entitlement to service connection for testicular cancer, and 
the case has come to the Board of Veterans' Appeals (Board) 
for resolution.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he incurred testicular cancer as a 
result of exposure to herbicide agents while serving in the 
Republic of Vietnam during the Vietnam War era.  He asserts 
that establishment of service connection for this disability 
is therefore warranted.  

The record reflects that the veteran served in the Vietnam 
War during the Vietnam War era, and that he was awarded the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Vietnamese Cross of Gallantry.  The contemporaneous clinical 
treatment records reflect that the veteran was shown to have 
an enlarged right testicle in December 1998.  In January 
1999, he underwent a right radical inguinal orchiectomy to 
treat a right paratesticular solid mass compressing the 
testicle.  Such disorder was later diagnosed as a seminoma or 
testicular cancer, and the veteran subsequently underwent 
chemotherapy treatment.  

The veteran's claim for service connection for testicular 
cancer was denied by the RO on the basis that it was not 
specifically listed among those diseases which are 
presumptively associated with herbicide exposure as set forth 
at 38 C.F.R. § 3.309(e) (2003).  In addition, the RO found 
that as such disorder was not diagnosed in service or within 
any presumptive period following the veteran's discharge from 
service, establishment of service connection was not 
warranted on a direct basis.  After a review of the veteran's 
appeal, the Board finds that further procedural and 
evidentiary development is necessary in order to adjudicate 
the veteran's claim properly.  

The veteran has not been afforded a VA rating examination in 
connection with the issue on appeal.  In order to properly 
adjudicate this appeal, the Board finds that the veteran 
should be scheduled to undergo a VA examination to determine 
if his diagnosed testicular cancer was incurred in or as a 
result of any incident of his active service, to include 
exposure to herbicide agents therein. 

Accordingly, this case is remanded for the following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied.  

2.  The RO should contact the veteran, 
and request that he identify any and all 
health-care providers who have rendered 
treatment for his testicular cancer from 
June 2001 to the present time.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any such records as the 
veteran has identified.  If no additional 
treatment records have been identified or 
are otherwise unavailable, the RO should 
so indicate.  

3.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate medical specialist, to 
determine the nature and etiology of any 
diagnosed testicular cancer.  The 
veteran's claims file must be made 
available to the examiner for review.  
After conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner is 
requested to indicate whether the 
veteran's diagnosed testicular cancer 
falls within any categories or is 
otherwise consistent with any of the 
diseases presumptively associated with 
herbicide exposure as set forth at 
38 C.F.R. § 3.309(e) (2003).  If not, the 
examiner should so state.  The examiner 
is also requested to indicate whether or 
not the veteran's testicular cancer was 
otherwise incurred as a result of any 
incident of his active service, to 
include exposure to herbicide agents 
therein.  The examiner is requested to 
offer complete rationales for all 
opinions rendered in the typewritten 
examination report.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Upon completion of the foregoing, the 
RO should ensure that all enhanced notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  The RO 
should then readjudicate the issues of 
entitlement to service connection for 
testicular cancer, to include as 
secondary to exposure to herbicide 
agents, on the basis of all available 
evidence.  If the decision remains 
unfavorable, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


